Citation Nr: 0604435	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-22 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus, L4-5, with low back strain.  

2.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine degenerative joint disease (DJD).  

3.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder DJD.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to February 
1997.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

During the pendency of the claim, an increased rating for the 
left shoulder to the current 20 percent rating was granted.  
While the veteran was informed that this was a full grant of 
benefits, this is not the maximum rating possible.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that on a claim for an original or an increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this issue remains on appeal.  

Also addressed during the appeal process was the issue of 
entitlement to an increased rating for herniated nucleus 
pulposus, L4-5, with low back strain to 40 percent.  In a 
statement dated in December 2005, the veteran specifically 
withdrew this issue.  


FINDINGS OF FACT

1.  In December 2005, prior to the promulgation of the 
Board's decision in the appeal, the veteran withdrew his 
appeal with respect to the issue of entitlement to a rating 
in excess of 40 percent for herniated nucleus pulposus, L4-5, 
with low back strain.  

2.  The veteran's service-connected cervical spine disability 
is currently manifested by pain in the nape of the neck which 
radiated to the trapezius muscles, tightness and aching with 
occasional burning sensation; slight to moderate limitation 
due to pain with forward flexion to 45 degrees, extension to 
40 degrees, bilateral lateral flexion to 10 degrees, and 
bilateral lateral rotation to 45 degrees; neurological 
examination is essentially normal.  

3.  The veteran's service-connected left (minor) shoulder 
disability is productive of range of motion of the left arm 
no higher than the shoulder, with pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal/dismissal of a substantive 
appeal as to the issue of entitlement to a rating in excess 
of 40 percent for herniated nucleus pulposus, L4-5, with low 
back strain, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2005).  

2.  The criteria for an initial rating in excess of 20 
percent for the veteran's service-connected cervical spine 
DJD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5010, 5293 (prior to September 
26, 2003), 5293 (effective September 23, 2002), 5242, 5243 
(effective September 26, 2003).  

3.  The criteria for an initial disability evaluation in 
excess of 20 percent for left shoulder DJD are not met.  38 
C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, DCs 5010, 5201, 5202, 5203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204 (2005).  
When an appellant does so, the withdrawal effectively creates 
a situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal. A 
dismissal is appropriate in such a case.  38 U.S.C.A. § 
7105(d) (West 2002).

In a December 2005 statement, the veteran expressly withdrew 
from appellate status the issue of entitlement to a rating in 
excess of 40 percent for herniated nucleus pulposus, L4-5, 
with low back strain.  This is certainly permissible under 
the Board's rules of practice.  Given the veteran's clear 
intent to withdraw as expressed in the 2005 statement, 
further action by the Board is not appropriate.  38 U.S.C.A. 
§ 7105(d).

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a notice letter was sent to the veteran 
in June 2000, prior to the denial of service connection for 
cervical spine and left shoulder disorders.  When service 
connection for these conditions was granted by the RO in an 
October 2002 rating decision, the veteran appealed.  He was 
issued a SOC in June 2003 which increased the 10 percent 
rating that was initially assigned for his cervical spine 
disorder to 20 percent.  The 10 percent rating in effect for 
the left shoulder was confirmed.  The SOC included discussion 
and recitation of the duty to notify and assist regulations.  
Moreover, he was issued another letter in October 2005 
regarding his cervical spine disorder which specifically 
advised him as to what evidence the RO had in its possession 
as to that issue and what evidence was still needed to 
warrant an increased rating.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation report from a January 2005 
exam.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran is seeking increased initial ratings for his 
cervical spine and left shoulder disabilities.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  Here, the 
veteran has appealed the disability ratings initially from 
the grant of service connection in October 2002.  Because he 
appealed the initial ratings as to these disorders, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

In the instance case, the veteran's degenerative arthritis of 
the cervical spine and left shoulder are rated as 
degenerative arthritis under DC 5010-5003 with additional 
consideration of the appropriate limitation of motion code.  
38 U.S.C.A. § 4.71a, DC 5003 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs involved under 
38 C.F.R. § 4.71a, DC 5003 (2005).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A 20 percent evaluation requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent is warranted with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.
Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  38 C.F.R. Part 4, DC 5003 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Cervical Spine DJD

A 20 percent rating is in effect for the veteran's DJD of the 
cervical spine, effective from the date that his claim was 
filed in April 2002.  Review of the claims file reflects that 
his 20 percent rating was primarily based on the provisions 
of 38 C.F.R. §4 .71a, DC 5010, 5293 (2002). 

The Board notes that new regulations pertaining to the spine 
have been promulgated during the pendency of this appeal.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, DCs 5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 
(2005).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the 
Board will consider the claim under the old rating criteria 
for the entire period of the appeal, and the new criteria 
from the effective date of the revisions.

After a careful review of the record, the Board finds that 
the disability picture presented by the veteran's cervical 
spine disability is best represented by the 20 percent rating 
that is currently in effect.  

In reaching this determination, the Board first evaluates the 
veteran's condition under former DC 5290, in effect prior to 
September 2003.  VA X-rays from 2000 showed minimal 
scoliosis, convex to the right, mild straightening of normal 
lordosis at C2-C3, minimal hypertrophic degenerative spurring 
at C3 through C5.  At the time of July 2001 VA examination, 
the veteran reported chronic neck pain.  Specifically, 
cervical spine range of motion included forward flexion to 30 
degrees.  There was some pain with motion.  At the time of VA 
examination in August 2002, the veteran's cervical spine 
flexion was to 30 degrees with pain.  Extension was to 35 
degrees with pain, and lateral flexion was to 15 degrees on 
either side, also with pain.  The veteran reported cervical 
and parathoracic muscle spasms which interrupted his sleep 
pattern.  There were no neurological deficits.  

When examined by VA in August 2002, cervical spine flexion 
was limited to 30 degrees with pain, extension was to 35 
degrees with pain, and lateral flexion was to 15 degrees on 
either side, with pain.  

Review of the record reflects that service connection was 
initially established in an October 2002 rating decision and 
a 10 percent rating was assigned, effective from the date 
that the veteran filed his claim.  Subsequently, the RO 
increased the cervical spine disability rating to 20 percent, 
also from the date of the initial filing.  Review of that 
document reflects that the 20 percent rating was granted 
based on moderate limitation of motion of the cervical spine 
pursuant to DC 5290, in effect prior to revised regulations 
as summarized earlier.  

Subsequently dated treatment records include VA treatment 
records which reflect continuing treatment for the veteran's 
various service-connected disabilities.  At a January 2005 VA 
orthopedic evaluation, he complained of cervical spine pain 
at the nape of the neck which radiated to both trapezius 
muscles.  He said that his cervical spine pain was aggravated 
by "anything."  The examiner noted that the veteran was 
employed at the RO in Waco, Texas, but that his cervical 
spine condition did not affect his occupation.  Generalized 
weakness and loss of musculoskeletal mass due to 
deconditioning was noted.  He avoided moving his neck.  

On physical exam, range of motion was accomplished while the 
veteran was seated in a chair.  He said that he was unable to 
move his spine.  It was noted, however, that there was no 
neck stiffness.  He exhibited no distress upon motion while 
sitting.  The examiner noted that there was moderate 
tenderness over the nape of the neck muscles and trapezius 
muscles without spasm, although the veteran maintained that 
the examination was "killing" him.  Range of motion upon 
forward flexion was to 45 degrees.  Extension was to 40 
degrees.  Left and right lateral flexion was to 10 degrees, 
with left and right lateral rotation to 45 degrees.  The 
sensory and motor examination and reflexes were all within 
normal limits.  The diagnosis was DJD of the cervical spine.  
It was noted that subjective complaints exceeded the 
objective findings on the exam.  

Throughout the appeal process, the medical evidence shows 
that the veteran's cervical spine disability was manifested 
by no more than moderate limitation of motion.  This analysis 
is based on the rating criteria in effect prior to September 
23, 2002, and September 23, 2003, respectively.  However, 
neither an evaluation based on incapacitating episodes under 
the rating criteria for intervertebral disc syndrome which 
became effective September 23, 2002, or an evaluation based 
on the new General Rating Formula for Diseases and Injuries 
of the Spine, effective September 26, 2003, will provide for 
an evaluation in excess of the 20 percent rating currently in 
effect.  

Under the new DC 5293 for intervertebral disc syndrome, 
effective September 23, 2002, there is no evidence in the 
record, dated after the effective date of the new regulation, 
indicating that the veteran was under any doctor prescribed 
bed rest for incapacitating episodes of intervertebral disc 
syndrome, during the past 12 months, let alone the four to 
six weeks required for a 40 percent rating.  And, under the 
new general rating formula effective September 26 2003, there 
is no evidence in the record, dated subsequent to the 
effective date of the new regulation, suggesting that the 
veteran has forward flexion of the cervical spine 15 degrees 
or less or favorable ankylosis of the entire cervical spine.

As to assigning evaluations based on the orthopedic and 
neurologic components, for combination, as required under the 
new DC 5242 (degenerative arthritis of the spine) effective 
September 23, 2002, there is, as noted above, no basis for 
assigning an evaluation in excess of 20 percent based solely 
on the orthopedic component.  As to the neurological 
component, under 38 C.F.R. § 4.124a, the record in this case 
demonstrates that the veteran does not suffer neurological 
impairment as a result of his cervical spine condition as 
there is no evidence of radicular pain.

The Board also finds that "staged ratings" as contemplated by 
the CAVC in Fenderson v. West, supra, for discrete intervals 
based on changes in levels of symptomatology are not 
warranted.  The highest evaluation warranted at any time 
during the pendency of the appeal is the presently assigned 
disability rating.  In the absence of clinical evidence 
demonstrating the criteria required for a higher disability 
rating, an increased evaluation is not warranted.

In conclusion, the Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Thus, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  

Left Shoulder DJD

A 20 percent rating is in effect for the veteran's DJD of the 
left shoulder, effective from the date that the veteran's 
claim was filed in April 2002.  

Under DC 5201, limitation of motion of the arm, a 20 percent 
rating is assigned when there is limitation of motion of the 
major or minor arm at shoulder level.  A 30 percent rating is 
warranted when there is limitation of motion of the major arm 
midway between the side and shoulder level.  This warrants a 
20 percent rating in the minor arm.  A 40 percent disability 
evaluation is warranted when there is limitation of motion of 
the major arm to 25 degrees from the side.  This warrants a 
30 percent rating in the minor arm.  38 C.F.R. § 4.71a, DC 
5201 (2005).

Under DC 5202, other impairment of the humerus, a 20 percent 
evaluation is warranted for impairment of the major/minor 
extremity caused by malunion resulting in moderate deformity, 
or for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes of dislocation at the scapulohumeral 
joint and guarding of movement at the shoulder level.

A 30 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes of dislocation and guarding of 
all arm movements.  This warrants a 20 percent evaluation in 
the minor arm.  A 50 percent evaluation is assigned where 
there is fibrous union in the major arm, and a 40 percent 
evaluation is assigned where there is fibrous union in the 
minor arm; a 60 percent evaluation is warranted for nonunion 
or a false flail joint in the major arm, and a 50 percent 
evaluation is warranted for nonunion or a false flail joint 
in the minor arm; and for loss of the humeral head (a flail 
shoulder), an 80 percent evaluation is warranted in the major 
arm, and a 70 percent evaluation is warranted in the minor 
arm.  .  38 C.F.R. § 4.71a, DC 5202 (2005).

Under 38 U.S.C.A. § 4.71a, DC 5203, a 10 percent evaluation 
is warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  These evaluations are the same for 
either the major or minor arm.  

Under DC 5200, favorable ankylosis of the scapulohumeral 
articulation where abduction is to 60 degrees and the veteran 
may reach their mouth and head warrants a 20 percent rating 
for the minor arm and a 30 percent rating for the major arm.  
Ankylosis of the scapulohumeral articulation between 
favorable and unfavorable warrants a 30 percent rating for 
the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
warrants a 40 percent rating for the minor arm and a 50 
percent rating for the major arm.  38 C.F.R. § 4.71a, DC 5200 
(2005).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2005).

Records considered at that time included VA and private 
records showing treatment in the late 1990s and for various 
joint complaints.  His left shoulder DJD was diagnosed in 
December 1999 by VA.  Two statements are of record dated in 
2001 attesting to the fact that the veteran injured his left 
shoulder during service while playing football.  His wife, a 
nurse, stated that he had experienced constant pain since 
that time.  His pain was severe enough that it often 
interrupted his sleep.  

When examined by VA in July 2001, there was pain and limited 
anterior tenderness on the left shoulder and also on the left 
acromioclavicular (AC) joint area.  Pain and tenderness also 
posteriorly above the scapula and left paracervical area with 
some muscle spasm noted.  Internal and external rotation was 
limited to 60 degrees.  There was pain on the left side at 
60-80 degrees.  Forward flexion and abduction were limited 
from 0-100.  

Chronic left shoulder pain with history of injury was noted 
by VA in May and August 2002.  The examiner noted that there 
was evidence of early osteoarthritis with diffuse tendonitis, 
symptomatic.  

Review of the record reflects that service connection for 
left shoulder DJD was established in an October 2002 rating 
decision and a 10 percent rating was assigned, effective from 
the date that the veteran filed his claim.  

At a January 2005 VA examination, the veteran complained of 
constant pain over the collar bone which radiated to the 
deltoids.  There was no giving way or locking, but there was 
decreased endurance and fatigability.  The examiner noted 
that this was mainly related to the veteran's sedentary 
lifestyle which had made him weak and feeble.  Because of 
pain, he avoided movements beyond shoulder level.  After 
lifting or holding objects around 15 pounds, or during cold 
weather, he reported flare-ups.  He was employed as service 
representative at the VA RO, but this condition had no effect 
on his work.  As to daily activities, he voided overhead 
activities and the lifting of objects heavier than 15 pounds.  

On physical examination of the left shoulder, there was pain 
during abduction and forward flexion beginning at 90 degrees.  
The range of motion was limited by pain and weakness from 
disuse.  There was tenderness in the AC area, weakness, no 
swelling, some guarding of movement for forward flexion and 
abduction at 90 degrees.  X-rays revealed bilateral AC joint 
tenderness.  The pertinent diagnosis was DJD of the left AC 
joint.  

Based on these findings, the RO increased the evaluation of 
the left shoulder to 20 percent, also from the date of the 
initial filing.  

The current 20 percent rating for the service-connected left 
shoulder disability is properly assigned under the 
appropriate DCs and in view of the veteran's complaints of 
chronic left shoulder pain and limitation of motion to the 
shoulder level.  In the absence of medical evidence 
documenting ankylosis of the scapulohumeral articulation 
between favorable and unfavorable (DC 5200), 
limitation of left shoulder motion that more nearly 
approximates limitation to 25 degrees from the side (DC 
5201), or evidence of humerus impairment to include fibrous 
union of, or nonunion of (false flail joint), or loss of head 
of (flail shoulder) (DC 5202), a factual basis warranting a 
higher schedular rating has not been presented.

The Board has considered the private medical evidence of 
record, but it does not more nearly approximate the criteria 
for a rating in excess of 20 percent.  While this evidence 
confirms the veteran's left shoulder problems, it does not 
show that the left shoulder has limited motion greater than 
that shown by the evidence discussed above.

The highest evaluation warranted at any time during the 
pendency of the appeal is the presently assigned disability 
rating.  In the absence of clinical evidence demonstrating 
the criteria required for a higher disability rating, an 
increased evaluation at any time during the appeal is not 
warranted.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

The issue of entitlement to a rating in excess of 40 percent 
for herniated nucleus pulposus, L4-5, with low back strain, 
is dismissed.  

Entitlement to an initial rating in excess of 20 percent for 
cervical spine DJD is not warranted.  

Entitlement to an initial rating in excess of 20 percent for 
left shoulder DJD is not warranted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


